PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/244,994
Filing Date: 26 Sep 2011
Appellant(s): BEADLE et al.



__________________
Roosevelt V. Segarra
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/4/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 9, 10, 12-18, 21-27, 29-35 and 38-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

(2) Response to Argument
A.	Appellant argues that the claimed subject matter is integrated into a practical application of an abstract idea. In particular, Appellant asserts that the limitation starting from the step of “deleting a logoff…” through the step of “in response to detecting the login notification…” integrates the claimed invention into a practical application of the abstract idea.
Examiner respectfully disagrees. As analyzed in the Final Office action, the these limitations are mere extra-solution activities that do not integrate the identified abstract concepts into a practical application (see Step 2A-Prong 2 analysis). Furthermore, because the analysis identified these limitations as mere extra-solution activities in Step 2A-Prong 2, they were evaluated in Step 2B. Under the Step 2B, Examiner provided evidence (French et al. (USPN 6341312) at col. 1, lines 24-28; and Matsuno et al. (USPN 5651112) at col. 13, lines 17-33, figs. 10 and 11) that established that these steps are well understood, routine and conventional as stipulated in the Guideline (Berkheimer Memo).
Appellant has not addressed the merits of these evidentiary proofs (references) as articulated in the Final office action that these limitations are well understood, routine and conventional in the field. 

B.	Appellant argues that the claimed invention is similar to the Court's decisions in Core Wireless Licensing (CWL).
Examiner respectfully disagrees. In CWL the court found that, “Although the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner of summarizing and presenting information in electronic devices. … These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices.”  However the present case is different: the focus of the claimed invention is not on how information is being displayed on an interface similar to CWL. Also, limiting the use of an abstract idea “‘to a particular technological environment’ such as private/public network where users are detached from one another when they logoff and reattached when the logon again does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” Therefore, CWL does not apply here.

C.	Appellant argues that the independent claim 26 is different from claim 9, and that the claim 26 recites the eligible subject matter for the same reason as discussed in claim 9. Appellant further asserts that all dependent claims are eligible based on the same arguments as claim 9.
Examiner respectfully disagrees. Examiner asserts that these claims are not eligible based on the same rationale as articulated in claim 9 analysis. Furthermore, Appellant has not provided/ presented any arguments with respect to the dependent claims that makes each of them eligible. Each of the dependent claim does not resolve the issues raised in the independent claim 9.
 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.